1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9    LUIS A. HIDALGO,                                 Case No. 3:16-cv-00618-MMD-WGC

10                                     Petitioner,                   ORDER
            v.
11

12   ROBERT LeGRAND, et al.,

13                                  Respondents.

14

15         This habeas matter under 28 U.S.C. § 2254 by Petitioner Luis Hidalgo comes

16   before the Court on Hidalgo’s counsel’s motion to withdraw (ECF No. 39) and further in

17   connection with Respondents’ motion to dismiss (ECF No. 40).

18         For good cause shown, the motion to withdraw will be granted. As to the motion to

19   dismiss, the Court will continue the briefing on the motion without date pending entry of a

20   scheduling order after replacement counsel is appointed. The scheduling order first will

21   give replacement counsel an opportunity to review the matter and potentially seek other

22   relief, such as leave to amend the pleadings. In the meantime, the motion to dismiss

23   remains pending; but Hidalgo has no obligation to respond to the motion, either through

24   counsel or in proper person.

25         It is therefore ordered that Hidalgo’s counsel’s motion to withdraw (ECF No. 39) is

26   granted, and Ms. Wilson is terminated as counsel of record for Hidalgo.

27   ///

28   ///
1           It is further ordered that all briefing deadlines on Respondents’ motion to dismiss

2    (ECF No. 40) are continued without date until further order of the Court, such that Hidalgo

3    has no obligation to respond to the motion at this time.

4           It is further ordered that the Clerk of Court will forward a copy of this order to the

5    CJA Coordinator to secure a replacement panel attorney to represent Hidalgo. When

6    replacement counsel is secured, the coordinator will forward counsel’s name and contact

7    information to staff attorneys Messrs. Baker and King to draft a formal appointment order

8    with scheduling provisions tailored to the case.

9           It is further ordered that the Clerk further will send a hard copy of this order to Mr.

10   Hidalgo in proper person at his institutional address and reflect that additional transmittal

11   either in the notice of electronic filing and/or the docket entry for this order.

12          DATED THIS 11th day of February 2019

13
                                                        ________________________________
14                                                      MIRANDA M. DU
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    2
